Case: 20-20446    Document: 00515643712       Page: 1    Date Filed: 11/18/2020




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 18, 2020
                               No. 20-20446
                                                                   Lyle W. Cayce
                             Summary Calendar
                                                                        Clerk


   Aphaeus Ohakweh,

                                                        Plaintiff—Appellant,

   United States of America; State of Texas, ex rel,
   Ernest Adimora-Nweke, Jr.,

                                                                  Appellant,

                                    versus

   Harris Health System; Baylor College of Medicine;
   Santiago Lopez; Martha P. Mims; Anisha Gupta; et al,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:20-CV-1651


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
Case: 20-20446     Document: 00515643712          Page: 2    Date Filed: 11/18/2020

                                   No. 20-20446


   Per Curiam:*
          AFFIRMED. See 5th Cir. R. 47.6.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2